Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 1 of 40 PageID #: 1
                   Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 2 of 40 PageID #: 2
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   19-1200M
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
   Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 3 of 40 PageID #: 3




                                   ATTACHMENT A


                                Property to Be Searched


      This warrant applies to information associated with the Facebook user ID

100006276969178 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
     Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 4 of 40 PageID #: 4



                                      ATTACHMENT B

                               Particular Things to be Seized

I.      Information to be disclosed by Facebook

               To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook Inc. (“Facebook”), including any messages,

records, files, logs, or information that have been deleted but are still available to Facebook,

or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is

required to disclose the following information to the government for the user ID listed in

Attachment A:

        (a)    All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, Facebook

               passwords, Facebook security questions and answers, physical address

               (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.

        (b)    All activity logs for the account and all other documents showing the user’s

               posts and other Facebook activities;

        (c)    All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them;

        (d)    All profile information; News Feed information; status updates; links to

               videos, photographs, articles, and other items; Notes; Wall postings; friend

               lists, including the friends’ Facebook user identification numbers; groups and

               networks of which the user is a member, including the groups’ Facebook

               group identification numbers; future and past event postings; rejected “Friend”
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 5 of 40 PageID #: 5



         requests; comments; gifts; pokes; tags; and information about the user’s access

         and use of Facebook applications;

   (e)   All other records of communications and messages made or received by the

         user, including all private messages, chat history, video calling history, and

         pending “Friend” requests;

   (f)   All “check ins” and other location information;

   (g)   All IP logs, including all records of the IP addresses that logged into the

         account;

   (h)   All records of the account’s usage of the “Like” feature, including all

         Facebook posts and all non-Facebook webpages and content that the user has

         “liked”;

   (i)   All information about the Facebook pages that the account is or was a “fan”

         of;

   (j)   All past and present lists of friends created by the account;

   (k)   All records of Facebook searches performed by the account;

   (l)   All information about the user’s access and use of Facebook Marketplace;

   (m)   The types of service utilized by the user;

   (n)   The length of service (including start date) and the means and source of any

         payments associated with the service (including any credit card or bank

         account number);




                                          2
      Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 6 of 40 PageID #: 6



         (o)      All privacy settings and other account settings, including privacy settings for

                  individual Facebook posts and activities, and all records showing which

                  Facebook users have been blocked by the account;

         (p)      All records pertaining to communications between Facebook and any person

                  regarding the user or the user’s Facebook account, including contacts with

                  support services and records of actions taken.

II.      Information to be seized by the government

                  All information described above in Section I that constitutes fruits, evidence

and instrumentalities of violations of Title 18, United States Code, Sections 2251, 2252,

2252A, and 2423 involving JONATHAN DEUTSCH since 2013, including, for the

Facebook ID identified on Attachment A, information pertaining to the following matters:

               (a) The receipt, distribution, purchase, production or solicitation of child

                  pornography, including communications with purported minors evidencing an

                  effort to persuade, entice, induce or coerce them into producing or creating

                  child pornography;

               (b) Evidence indicating how and when the Facebook account was accessed or

                  used, to determine the chronological and geographic context of account access,

                  use, and events relating to the crime under investigation and to the Facebook

                  account owner;

               (c) Evidence indicating the Facebook account owner’s state of mind as it relates to

                  the crime under investigation;



                                                    3
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 7 of 40 PageID #: 7



      (d) The identity of the person who created or used the user ID, including records

         that help reveal the whereabouts of such persons.

      (e) The identity of the persons who communicated with the user ID about matters

         relating to the solicitation or production of child pornography, including

         records that help reveal their whereabouts.




                                         4
   Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 8 of 40 PageID #: 8



ML:MEF
F.# 2018R00823

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 IN THE MATTER OF THE SEARCH OF                 APPLICATION FOR A
 INFORMATION ASSOCIATED WITH                    SEARCH WARRANT FOR
 FACEBOOK USER ID 100006276969178               INFORMATION IN
 THAT IS STORED AT PREMISES                     POSSESSION OF A PROVIDER
 CONTROLLED BY FACEBOOK INC                     (FACEBOOK ACCOUNT)

                                                Case No. 19-1200 M




                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

       I, MATTHEW DERAGON, being first duly sworn, hereby depose and state as

follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking

company headquartered in Menlo Park, California. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is made in

support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and

2703(c)(1)(A) to require Facebook to disclose to the government records and other

information in its possession, pertaining to the subscriber or customer associated with the

user ID.
   Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 9 of 40 PageID #: 9



       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I have

been employed as a Special Agent since 2014, and I am currently assigned to the Criminal

Division of New York. While employed by the FBI, I have investigated federal criminal

violations related to high technology or cybercrime, child exploitation and child

pornography. I am now assigned to the FBI’s Violent Crimes against Children Squad (the

“Squad”), which investigates individuals suspected of being involved in the online sexual

exploitation of children. As part of my duties as a member of the Squad, I investigate

violations relating to child exploitation and child pornography, including violations

pertaining to the production, possession, distribution, and receipt of child pornography as

well as the transportation of minors and interstate travel to engage in illicit sexual conduct, in

violation of Title 18, United States Code, Sections 2251, 2252, 2252A and 2423. I have

received training in the area of child pornography and child exploitation, and I have had the

opportunity to observe and review numerous examples of child pornography (as defined in

18 U.S.C. § 2256) in all forms of media, including computer media. As a federal agent, I am

authorized to investigate violations of the laws of the United States and to execute warrants

issued under the authority of the United States.

       3.      The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of Title 18, United States Code, Sections

                                                2
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 10 of 40 PageID #: 10



2251, 2252 and 2252A have been committed by JONATHAN DEUTSCH (“DEUTSCH”).

There is also probable cause to search the information described in Attachment A for

evidence, instrumentalities, contraband and/or fruits of these crimes, further described in

Attachment B.

                                        DEFINITIONS

       5.      For the purposes of the requested warrant, the following terms have the

indicated meaning in this affidavit:

            a. The terms “minor,” “sexually explicit conduct” and “visual depiction,” are

               defined as set forth in Title 18, United States Code, Section 2256; and

            b. The term “child pornography” is defined in Title 18, United States Code,

               Section 2256(8) in pertinent part as “any visual depiction, including any

               photograph, film, video, picture, or computer or computer-generated image or

               picture, whether made or produced by electronic, mechanical, or other means,

               of sexually explicit conduct, where . . . the production of such visual depiction

               involves the use of a minor engaging in sexually explicit conduct. . . .” 1

                                       PROBABLE CAUSE

   I. Background Regarding Investigation

       6.      On or about November 14, 2017, the New York City Police Department

(“NYPD”) received a “Priority Level 1” notification report (highest urgency) from the



               1
                See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).


                                                3
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 11 of 40 PageID #: 11



National Center for Missing and Exploited Children (“NCMEC”) Cyber Tipline, identified as

Tip No. 25544679, informing the NYPD that Facebook Inc. had identified a 33-year old

adult male named Jonathan Deutsch who was enticing multiple children to send and produce,

via social media accounts, pornographic content. Facebook reported that DEUTSCH was

likely a math teacher, teaching at Gramercy Arts High School in New York, NY, and utilized

the email address JDeutsch@schools.nyc.gov. Facebook also reported that DEUTSCH was

using several Facebook accounts, including those under the aliases “Sam Morgan” and “Jay

Stern.”

          7.   On or about November 28, 2017, the Honorable Jonathan Hecht of the

Supreme Court of the State of New York authorized a search warrant that allowed police

officers of the NYPD to search the records of Facebook for property associated with

DEUTSCH’s various accounts from January 1, 2017 to the present date (the “First Facebook

Search Warrant” (redacted copy attached as Exhibit C)). One of these accounts was under

the name “Jay Stern” with Facebook User ID 100006276969178 (hereinafter the “TARGET

ACCOUNT”).

          8.   Thereafter, Facebook produced the requested documents, which contained

records for the TARGET ACCOUNT from January 1, 2017 to November 29, 2017.

          9.   According to information received pursuant to the First Facebook Search

Warrant, the TARGET ACCOUNT was registered on July 5, 2013. Based on the same

records, the user of the TARGET ACCOUNT purported to be a 33-year-old teacher from

New York. Based on further investigation, DEUTSCH has several email addresses

associated with the “Jay Stern” alias, including guyfrombrooklyn83@hotmail.com,

                                             4
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 12 of 40 PageID #: 12



guyfrombrooklyn83@yahoo.com, jay.stern.315@facebook.com,

jaytheman3151982@gmail.com, jaystern31583@gmail.com, and

jayjaystern315@gmail.com.

       10.    According to information received pursuant to the First Facebook Search

Warrant, during conversations on Facebook messenger, DEUTSCH, utilizing the TARGET

ACCOUNT, among others, requested and received numerous sexually exploitative images

and videos of children and sent numerous photos of what he represented was his own penis.

Additionally, DEUTSCH often instructed the minors to pose in certain positions, to

masturbate and touch their own genitalia, and to send him videos and pictures of the same.

       11.    For instance, on or about and between January 4, 2017 and February 4, 2017,

both dates being approximate and inclusive, DEUTSCH, utilizing the TARGET ACCOUNT,

communicated with John Doe 1, who was 13 years old and identified as transgender at the

time. 2 At the onset of their conversation, DEUTSCH said, “what’s up?” and John Doe 1

responded, “Not much just got out of detention hbu [how about you].” DEUTSCH

responded, “nm, missed you...why do you keep ignorning [sic] me?” Thus, based on the

context of this conversation, there is probable cause to believe that DEUTSCH and John Doe

1 exchanged messages prior to January 4, 2017, and by extension prior to January 1, 2017,

i.e., the first date from which the government has records for the TARGET ACCOUNT.

       12.    Thereafter, on or about January 13, 2017, DEUTSCH repeatedly asked John




              2
               The government located John Doe 1 and interviewed her, confirming that she
was indeed a minor at the time of the referenced communications.
                                             5
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 13 of 40 PageID #: 13



Doe 1 for a sexy picture. In response, John Doe 1 sent three images of her bare chest and

one image of her vagina in which her fingers spread her labia exposing his clitoris. As part

of their broader communications, DEUTSCH informed John Doe 1 that he was a teacher and

into drugs and children.

       13.    Similarly, on or about and between January 3, 2017 and February 20, 2017,

both dates being approximate and inclusive, DEUTSCH, utilizing the TARGET ACCOUNT,

communicated with Jane Doe 1, who was 16 years old at the time. 3 At the onset of their

conversation, DEUTSCH said, “hi <3” and Jane Doe 1 responded, “Why didnt you ever text

me back.” DEUTSCH responded, “sorry, got busy and then was away for the weekend with

no internet.” Thus, based on the context of this conversation, there is probable cause to

believe that DEUTSCH and Jane Doe 1 exchanged messages prior to January 3, 2017, and

by extension prior to January 1, 2017, i.e., the first date from which the government has

records for the TARGET ACCOUNT.

       14.    Between January 3, 2017 and February 20, 2017, Jane Doe 1 sent DEUTSCH

several sexually exploitative images and videos, including one where, per the explicit

instructions of DEUTSCH, she urinated in a cup and drank the urine. More specifically, on

or about January 23, 2017, DEUTSCH told Jane Doe that he was horny, and Jane Doe 1 sent

a video of herself undressing to fully nude and then rubbing her vagina. On or about January

24, 2017, DEUTSCH engaged Jane Doe 1 in a highly explicit sexual conversation involving




              3
               The government located Jane Doe 1 and interviewed her, confirming that she
was indeed a minor at the time of the referenced communications.
                                               6
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 14 of 40 PageID #: 14



role play, in which Jane Doe 1 was a little girl and DEUTSCH was teaching her about how to

have sex. As part of that conversation, Jane Doe 1 sent DEUTSCH a video of herself

masturbating. As part of their broader communications, DEUTSCH informed Jane Doe 1

that he was a middle-school math teacher.

       15.    On December 29, 2017, the NYPD executed a search warrant at DEUTSCH’s

home and placed him under arrest. At that time, NYPD seized a number of electronic

devices, including DEUTSCH’s Apple MacBook. A review of the Apple Macbook revealed

evidence that corroborated the information obtained from Facebook and other entities. For

example, forensic evidence indicates that DEUTSCH maintained copies of the various penis

pictures sent to his minor victims on the Apple MacBook.

       16.    In or about April of 2018, the NYPD referred the instant investigation to the

Federal Bureau of Investigation. As part of that referral, the FBI obtained the results of the

First Facebook Search Warrant.

       17.    Based upon my review of the results of the First Facebook Search Warrant, I

have concluded that DEUTSCH utilized Facebook to contact hundreds of apparent minors in

an effort to identify potential victims. It appears that he did this by joining Facebook groups

in which the members identified as young, often socially outcast children, and utilizing chat

rooms affiliated with the same types of groups. Moreover, based on my review of these

records, there is probable cause to believe that DEUTSCH began doing this prior to January

1, 2017, the first date from which law enforcement has records for the TARGET

ACCOUNT.

       18.    On September 17, 2018, DEUTSCH was charged by indictment in this district

                                               7
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 15 of 40 PageID #: 15



with five counts of producing child pornography, in violation of Title 18, United States

Code, Sections 2251(a) and 2251(e) (the “Indictment”). That same day, the Honorable

Robert M. Levy issued a warrant for DEUTSCH’s arrest. On September 19, 2018,

DEUTSCH was arrested in his home. DEUTSCH is currently detained pending trial in this

matter (No. 18-CR-502 (FB)).

       19.    On December 16, 2019, I served a preservation request on Facebook for the

TARGET ACCOUNT and received confirmation of the same.

   II. Background Regarding Facebook

       20.    Facebook owns and operates a free-access social networking website of the

same name that can be accessed at http://www.facebook.com. Facebook allows its users to

establish accounts with Facebook, and users can then use their accounts to share written

news, photographs, videos, and other information with other Facebook users, and sometimes

with the general public.

       21.    Facebook asks users to provide basic contact and personal identifying

information to Facebook, either during the registration process or thereafter. This

information may include the user’s full name, birth date, gender, contact e-mail addresses,

Facebook passwords, Facebook security questions and answers (for password retrieval),

physical address (including city, state, and zip code), telephone numbers, screen names,

websites, and other personal identifiers. Facebook also assigns a user identification number

to each account.

       22.    Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. Facebook assigns

                                              8
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 16 of 40 PageID #: 16



a group identification number to each group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “Friend Request.” If the recipient of a

“Friend Request” accepts the request, then the two users will become “Friends” for purposes

of Facebook and can exchange communications or view information about each other. Each

Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which

highlights information about the user’s “Friends,” such as profile changes, upcoming events,

and birthdays.

       23.       Facebook users can select different levels of privacy for the communications

and information associated with their Facebook accounts. By adjusting these privacy

settings, a Facebook user can make information available only to himself or herself, to

particular Facebook users, or to anyone with access to the Internet, including people who are

not Facebook users. A Facebook user can also create “lists” of Facebook friends to facilitate

the application of these privacy settings. Facebook accounts also include other account

settings that users can adjust to control, for example, the types of notifications they receive

from Facebook.

       24.       Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about

upcoming “events,” such as social occasions, by listing the event’s time, location, host, and

guest list. In addition, Facebook users can “check in” to particular locations or add their

geographic locations to their Facebook posts, thereby revealing their geographic locations at

                                                 9
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 17 of 40 PageID #: 17



particular dates and times. A particular user’s profile page also includes a “Wall,” which is a

space where the user and his or her “Friends” can post messages, attachments, and links that

will typically be visible to anyone who can view the user’s profile.

       25.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a

link to see the photo or video. For Facebook’s purposes, the photos and videos associated

with a user’s account will include all photos and videos uploaded by that user that have not

been deleted, as well as all photos and videos uploaded by any user that have that user tagged

in them.

       26.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on

Facebook, which also stores copies of messages sent by the recipient, as well as other

information. Facebook users can also post comments on the Facebook profiles of other users

or on their own profiles; such comments are typically associated with a specific posting or

item on the profile. In addition, Facebook has a Chat feature that allows users to send and

receive instant messages through Facebook. These chat communications are stored in the

chat history for the account. Facebook also has a Video Calling feature, and although

Facebook does not record the calls themselves, it does keep records of the date of each call.

       27.     If a Facebook user does not want to interact with another user on Facebook,

the first user can “block” the second user from seeing his or her account.

                                               10
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 18 of 40 PageID #: 18



       28.    Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

       29.    Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       30.    Each Facebook account has an activity log, which is a list of the user’s posts

and other Facebook activities from the inception of the account to the present. The activity

log includes stories and photos that the user has been tagged in, as well as connections made

through the account, such as “liking” a Facebook page or adding someone as a friend. The

activity log is visible to the user but cannot be viewed by people who visit the user’s

Facebook page.

       31.    Facebook Notes is a blogging feature available to Facebook users, and it

enables users to write and post notes or personal web logs (“blogs”), or to import their blogs

from other services, such as Xanga, LiveJournal, and Blogger.

       32.    The Facebook Gifts feature allows users to send virtual “gifts” to their friends

that appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a

personalized message can be attached to each gift. Facebook users can also send each other

“pokes,” which are free and simply result in a notification to the recipient that he or she has

been “poked” by the sender.

       33.    Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the

                                               11
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 19 of 40 PageID #: 19



Marketplace.

       34.     In addition to the applications described above, Facebook also provides its

users with access to thousands of other applications (“apps”) on the Facebook platform.

When a Facebook user accesses or uses one of these applications, an update about that the

user’s access or use of that application may appear on the user’s profile page.

       35.     Facebook uses the term “Neoprint” to describe an expanded view of a given

user profile. The “Neoprint” for a given user can include the following information from the

user’s profile: profile contact information; News Feed information; status updates; links to

videos, photographs, articles, and other items; Notes; Wall postings; friend lists, including

the friends’ Facebook user identification numbers; groups and networks of which the user is

a member, including the groups’ Facebook group identification numbers; future and past

event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and information

about the user’s access and use of Facebook applications.

       36.     Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user

views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the

profile, and would show when and from what IP address the user did so.

       37.     Social networking providers like Facebook typically retain additional

information about their users’ accounts, such as information about the length of service

(including start date), the types of service utilized, and the means and source of any

                                               12
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 20 of 40 PageID #: 20



payments associated with the service (including any credit card or bank account number). In

some cases, Facebook users may communicate directly with Facebook about issues relating

to their accounts, such as technical problems, billing inquiries, or complaints from other

users. Social networking providers like Facebook typically retain records about such

communications, including records of contacts between the user and the provider’s support

services, as well as records of any actions taken by the provider or user as a result of the

communications.

       38.     As explained herein, information stored in connection with a Facebook

account may provide crucial evidence of the “who, what, why, when, where, and how” of the

criminal conduct under investigation, thus enabling the United States to establish and prove

each element or alternatively, to exclude the innocent from further suspicion. In my training

and experience, a Facebook user’s “Neoprint,” IP log, stored electronic communications, and

other data retained by Facebook, can indicate who has used or controlled the Facebook

account. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, profile contact

information, private messaging logs, status updates, and tagged photos (and the data

associated with the foregoing, such as date and time) may be evidence of who used or

controlled the Facebook account at a relevant time. Further, Facebook account activity can

show how and when the account was accessed or used. For example, as described herein,

Facebook logs the Internet Protocol (IP) addresses from which users access their accounts

along with the time and date. By determining the physical location associated with the

logged IP addresses, investigators can understand the chronological and geographic context

                                               13
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 21 of 40 PageID #: 21



of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Facebook

access, use, and events relating to the crime under investigation. Additionally, Facebook

builds geo-location into some of its services. Geo-location allows, for example, users to

“tag” their location in posts and Facebook “friends” to locate each other. This geographic

and timeline information may tend to either inculpate or exculpate the Facebook account

owner. Last, Facebook account activity may provide relevant insight into the Facebook

account owner’s state of mind as it relates to the offense under investigation. For example,

information on the Facebook account may indicate the owner’s motive and intent to commit

a crime (e.g., information indicating a plan to commit a crime), or consciousness of guilt

(e.g., deleting account information in an effort to conceal evidence from law enforcement).

       39.    Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       40.    I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

the warrant to require Facebook to disclose to the government copies of the records and other

information (including the content of communications) particularly described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,



                                              14
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 22 of 40 PageID #: 22
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 23 of 40 PageID #: 23




                                   ATTACHMENT A


                                Property to Be Searched


      This warrant applies to information associated with the Facebook user ID

100006276969178 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
     Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 24 of 40 PageID #: 24



                                      ATTACHMENT B

                               Particular Things to be Seized

I.       Information to be disclosed by Facebook

               To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook Inc. (“Facebook”), including any messages,

records, files, logs, or information that have been deleted but are still available to Facebook,

or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is

required to disclose the following information to the government for the user ID listed in

Attachment A:

         (a)   All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, Facebook

               passwords, Facebook security questions and answers, physical address

               (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.

         (b)   All activity logs for the account and all other documents showing the user’s

               posts and other Facebook activities;

         (c)   All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them;

         (d)   All profile information; News Feed information; status updates; links to

               videos, photographs, articles, and other items; Notes; Wall postings; friend

               lists, including the friends’ Facebook user identification numbers; groups and

               networks of which the user is a member, including the groups’ Facebook

               group identification numbers; future and past event postings; rejected “Friend”
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 25 of 40 PageID #: 25



          requests; comments; gifts; pokes; tags; and information about the user’s access

          and use of Facebook applications;

    (e)   All other records of communications and messages made or received by the

          user, including all private messages, chat history, video calling history, and

          pending “Friend” requests;

    (f)   All “check ins” and other location information;

    (g)   All IP logs, including all records of the IP addresses that logged into the

          account;

    (h)   All records of the account’s usage of the “Like” feature, including all

          Facebook posts and all non-Facebook webpages and content that the user has

          “liked”;

    (i)   All information about the Facebook pages that the account is or was a “fan”

          of;

    (j)   All past and present lists of friends created by the account;

    (k)   All records of Facebook searches performed by the account;

    (l)   All information about the user’s access and use of Facebook Marketplace;

    (m)   The types of service utilized by the user;

    (n)   The length of service (including start date) and the means and source of any

          payments associated with the service (including any credit card or bank

          account number);




                                           2
  Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 26 of 40 PageID #: 26



       (o)      All privacy settings and other account settings, including privacy settings for

                individual Facebook posts and activities, and all records showing which

                Facebook users have been blocked by the account;

       (p)      All records pertaining to communications between Facebook and any person

                regarding the user or the user’s Facebook account, including contacts with

                support services and records of actions taken.

II.    Information to be seized by the government

                All information described above in Section I that constitutes fruits, evidence

and instrumentalities of violations of Title 18, United States Code, Sections 2251, 2252,

2252A, and 2423 involving JONATHAN DEUTSCH since 2013, including, for the

Facebook ID identified on Attachment A, information pertaining to the following matters:

             (a) The receipt, distribution, purchase, production or solicitation of child

                pornography, including communications with purported minors evidencing an

                effort to persuade, entice, induce or coerce them into producing or creating

                child pornography;

             (b) Evidence indicating how and when the Facebook account was accessed or

                used, to determine the chronological and geographic context of account access,

                use, and events relating to the crime under investigation and to the Facebook

                account owner;

             (c) Evidence indicating the Facebook account owner’s state of mind as it relates to

                the crime under investigation;



                                                  3
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 27 of 40 PageID #: 27



       (d) The identity of the person who created or used the user ID, including records

          that help reveal the whereabouts of such persons.

       (e) The identity of the persons who communicated with the user ID about matters

          relating to the solicitation or production of child pornography, including

          records that help reveal their whereabouts.




                                          4
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 28 of 40 PageID #: 28




                            EXHIBIT C
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 29 of 40 PageID #: 29
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 30 of 40 PageID #: 30
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 31 of 40 PageID #: 31
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 32 of 40 PageID #: 32
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 33 of 40 PageID #: 33
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 34 of 40 PageID #: 34
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 35 of 40 PageID #: 35
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 36 of 40 PageID #: 36
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 37 of 40 PageID #: 37
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 38 of 40 PageID #: 38
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 39 of 40 PageID #: 39
Case 1:19-mj-01200-PK Document 1 Filed 12/23/19 Page 40 of 40 PageID #: 40
